     Case 2:14-cv-02268-MCE-DB Document 70 Filed 04/15/21 Page 1 of 2


 1   MATTHEW RODRIQUEZ, State Bar No. 95976
     Acting Attorney General of California
 2   PEGGY S. RUFFRA, State Bar No. 117315
     Supervising Deputy Attorney General
 3   GREGORY A. OTT, State Bar No. 160803
     Deputy Attorney General
 4    455 Golden Gate Avenue, Suite 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3838
      Fax: (415) 703-1234
 6    E-mail: Gregory.Ott@doj.ca.gov
     Attorneys for Respondent
 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     RACARDO JACKSON,                                      2:14-cv-2268 MCE DB P
13
                                           Petitioner, STIPULATION AND ORDER
14                                                     CONCERNING RELEASE OR RETRIAL
                    v.
15

16   MARTIN BITER, WARDEN,
17                                       Respondent.
18

19         On March 18, 2021, this Court adopted in full the Magistrate Judge’s Findings and

20   Recommendations, and granted the petition for writ of habeas corpus on two grounds. Dkt. 64.

21   The Court did not, however, provide a timeline for release or retrial. See id. Accordingly,

22   Petitioner Racardo Jackson and Respondent Martin Biter, Warden, by and through their

23   respective undersigned counsel, hereby stipulate as follows:

24         Respondent shall release Petitioner Racardo Jackson unless the state commences

25   proceedings to retry him within ninety (90) days of this Court’s March 18, 2021, Order granting

26   the petition for writ of habeas corpus. Respondent reserves the right to move this Court for a stay

27   of Petitioner’s conditional date of release in the event Respondent files a Notice of Appeal in this

28   Court.
                                                       1
                                    Stipulation and Order Concerning Release or Retrial (2:14-cv-2268 MCE DB P)
     Case 2:14-cv-02268-MCE-DB Document 70 Filed 04/15/21 Page 2 of 2


 1   Dated: April 9, 2021                              Respectfully submitted,
 2                                                     MATTHEW RODRIQUEZ
                                                       Acting Attorney General of California
 3                                                     PEGGY S. RUFFRA
                                                       Supervising Deputy Attorney General
 4

 5
                                                       s/ Gregory A. Ott
 6                                                     GREGORY A. OTT
                                                       Deputy Attorney General
 7                                                     Attorneys for Respondent
 8

 9
                                                       s/ Michael B. Bigelow
10                                                     MICHAEL B. BIGELOW
                                                       Attorney at Law
11                                                     Attorney for Petitioner
12

13

14
                                              ORDER
15
           IT IS SO ORDERED.
16

17   Dated: April 14, 2021

18

19
20

21

22

23

24

25

26

27

28
                                                  2
                               Stipulation and Order Concerning Release or Retrial (2:14-cv-2268 MCE DB P)
